Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 1 of 13 PageID 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
V. )
) Case No. 19-MNq- BwdY- T-AAS
)
)
JESUS RIVERA JR. )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ September 2019-December 2019 __ in the county of Hillsborough in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 2251(a), Production of child pornography and possession of child pornography.
2252(a)(4)(B)

This criminal complaint is based on these facts:

See Attached Affidavit.

& Continued on the attached sheet. —
; —_—~s—

a
Complainant’s signature

Steven Towe, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: VX Umb 1&2? 8 Absa, 4 Lt (i, wer
udge 'sfignature

City and state: Tampa, Florida AMANDA A. SANSONE, U.S. Magistrate Judge

Printed name and title

 
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 2 of 13 PagelD 2

AFFIDAVIT IN SUPPORT OF
COMPLAINT

I, Steven Towe, a Special Agent (SA) with Homeland Security Investigations,
being duly sworn, depose and state as follows:
INTRODUCTION

1, Iam a Special Agent with the United States Department of Homeland
Security, Homeland Security Investigations (hereinafter “HSI”). I have been
employed with HSI for over ten years. I am currently assigned to HSI, Special
Agent in Charge (SAC), Tampa, Florida. Iam assigned to investigate matters
involving the online exploitation of children, particularly in relation to violations of
title 18, United States code, Section 2251, which criminalizes the use of a facility of
interstate/foreign commerce to attempt to knowingly persuade, induce, entice, and
coerce a person who had not yet attained the age of 18 to engage in sexual activity
for which a person can be charged with a criminal offense. As a Special Agent, Iam
authorized to investigate violations of the laws of the United States and to execute
arrest and search warrants issued under the authority of the United States.

2. This Affidavit is submitted in support of an application for an arrest
warrant for Jesus Rivera Jr. (RIVERA). This affidavit does not set forth every fact
resulting from the investigation; rather it sets forth facts sufficient to establish
probable cause that RIVERA committed violations of 18 U.S.C. §§ 2251(a)

(production of child pornography), and 2252(a)(4)(B) (possession of child
1
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 3 of 13 PagelD 3

pornography). As discussed further below. RIVERA used a computing device to
connect to the internet to communicate with minors and to produce child
pornography. I am requesting that the Court issue an arrest warrant for RIVERA
: based upon the following information that I have learned in my official capacity, by
firsthand observations, as well as by receiving information from federal, local, and
foreign law-enforcement in reference to this investigation.
STATUTORY AUTHORITY
3. As noted above, this investigation concerns alleged violations of the
following:

a. 18 U.S.C. § 2251(a) prohibits any person who employs, uses,
persuades, induces, entices, or coerces any minor to engage in, or who has a minor
assist any other person to engage in, or who transports any minor in or affecting
interstate or foreign commerce, or in any Territory or Possession of the United
States, with the intent that such minor engage in, any sexually explicit conduct for
the purpose of producing any visual depiction of such conduct or for the purpose of
transmitting a live visual depiction of such conduct, shall be punished as provided
under subsection (e), if such person knows or has reason to know that such visual
depiction will be transported or transmitted using any means or facility of interstate
or foreign commerce or in or affecting interstate or foreign commerce or mailed, if

that visual depiction was produced or transmitted using materials that have been
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 4 of 13 PagelD 4

mailed, shipped, or transported in or affecting interstate or foreign commerce by any
means, including by computer, or if such visual depiction has actually been
transported or transmitted using any means or facility of interstate or foreign
commerce or in or affecting interstate or foreign commerce or mailed.

b. 18 USC. § 2252(a)(4)(B) and (b)(2) prohibit any person from
knowingly possessing or accessing with the intent to view, or attempting or
conspiring to possess or access with the intent to view, 1 or more books, magazines,
periodicals, films, video tapes, or other matter which contain any visual depiction
that has been mailed, or has been shipped or transported using any means or facility
of interstate or foreign commerce or in or affecting interstate or foreign commerce, or
which was produced using materials which have been mailed or so shipped or
transported, by any means including by computer, if the production of such visual
depiction involved the use of a minor engaging in sexually explicit conduct and such
visual depiction is of such conduct.

PROBABLE CAUSE
V1’s Statements
4, On or about October 24, 2019, a 14 year old female (V1), along with
her mother and grandmother, responded to the Nesquehoning, Pennsylvania Police
Department (NPD) headquarters to report that V1 had been a victim of a

cybercrime. V1 stated that in or around September 2019, she met someone named

3
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 5 of 13 PageIlD 5

“Sarah” on Kik. V1 stated she told Sarah she was 14 years old', and Sarah stated she
was 16 years old and residing in Florida. According to V1, Sarah also stated that she
wanted to meet V1 in person.
5. Vi stated that after approximately a week of communicating on Kik,

Sarah requested pictures and videos of V1 and V1’s three year old sister (V2) that
were sexual in nature. According to V1, Sarah further requested that they use the
application Wickr to exchange images and videos. Sarah’s usernames on Kik were |
“sweetsarah72111” and “sweetsarah7221.” During the exchanges between Sarah and
V1, Sarah coerced V1 to produce pornographic photos and videos of both V1 and
V2. Some of the messages between V1 and Sarah include but are not limited to the
following:?

e V1: What do you want [V2] to do

e Sarah: I want her to masturbate

e V1: On video or picture

e Sarah: Vid

© V1: [sent video of three year old sister laying down touching her own vagina]

e Sarah: Can you show her how to do it?

e V1: Do you want me to teach on a video

 

1 V1 was in fact approximately 14 years old at the time of the communications. -
2 The messages included in this affidavit were recovered from V1’s phone.

4
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 6 of 13 PagelD 6

Sarah: Yes Baby send multiple vids because I know you can’t do it in
one

Sarah: Can you kiss her

V1: Lips??

Sarah: Both sets?

V1: I can try other set

V1: vid or pic

Sarah: Vid

V1: [sent video of victim kissing three year old sister’s vagina]
Sarah: This time can you lick her instead if kiss

V1: Lick??

V1: I thought kissing was the farthest I go with her
Sarah: Not licking inside just licking her lips

Sarah: If that’s too much can you put your nipple on her lips
V1: She wouldn’t do the nipple so I licked her

V1: {sent video of victim licking three year old sister’s vagina]

Sarah: How did she taste?

V1 stated she sent two videos and several pictures of V1 and V2 to Sarah, at Sarah’s

request. V1 stated Sarah sent approximately three naked pictures of herself but none

of them included Sarah’s face.
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 7 of 13 PagelD 7

6. Law enforcement agents have viewed the aforementioned messages in|
Kik and confirmed that the images sent from V1 to Sarah are of V1 and V2 engaged
in sexual acts and/or poses.
7. V1 stated that when she attempted to stop communicating with Sarah,
Sarah asked V1 to communicate with Sarah’s neighbor, “Jesus.” V1 agreed and
provided her phone number to Sarah. V1 then subsequently received a text message
from Jesus on or about September 10, 2019. Jesus stated. he was Sarah’s neighbor in
Florida. The phone number Jesus texted from was 813-xxx-1190. The
communication between V1 and Jesus included, but was not limited to the
following:
e Jesus: Did [Sarah] tell you that she rubs herself at least three times a day
e V1:No
e Jesus: Yeah she does
e Jesus: Do you care if I ask if you do or not
e V1:I don’t care ask me anything
e Jesus: How many times a day do you?
e V1:2
8. On or about October 25 2019, law enforcements agent met again with
V1 at the NPD. V1 stated she previously forgot to mention that Sarah sent two

pictures of Jesus’ penis to V1’s phone.
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 8 of 13 PagelID 8

9. During this second meeting with V1, law enforcement agents received
consent from V1’s grandmother to search V1’s cell phone, which was the device used
to communicate with Sarah and Jesus. At the same time, law enforcement also
received consent to take assume V1’s identity on her Kik account.

Identification of Sarah and Jesus

10. Onor about October 24, 2019, law enforcement sent an Emergency
Disclosure Request with a summons and preservation letter to Kik for Sarah’s
account information. Kik subsequently provided IP address login information which
included IP address 47.206. 129.228. This IP address resolved to Frontier
Communications, and geo-located to Seffner, Florida.

11. Law enforcement then served an administrative subpoena to Frontier
Communications for subscriber information pertaining to IP address 47.206.129.228,
_ for multiple dates and times which corresponded with communications between
Sarah and V1. Frontier Communications provided the following information, in —
part:

IP Address: 47.206.129.228

Customer Name: Bit and Bytes Tech Repair |

Account Address: 2204 Elise Marie Drive, Seffner, FL 33584

Billing Address: Same

Email Address: bitsbytestech@frontier.com

Billing Telephone: 813-xxx-9576

12. Lawenforcement also conducted an online records search for the phone

number used by Jesus to text V1, 813-xxx-1190. The carrier for the phone number
7
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 9 of 13 PagelD 9

was Google/Bandwidth. Pursuant to an administrative subpoena, Google provided
the following information, in part:

Email Address: jr021893@gmail.com

First Name: Jesus

Last Name: Rivera

Voice Number: 813xxx1190

Name: Jesus Rivera

Services: Android

E-mail: jr021893@gmail.com

Recovery Email: j.rivera@bitsandbytestechrepair.com

SMS: +1813xxx0054

13. Google’s response also included IP addresses associated with the
account. The most frequently used IP address was 47.206.129.228, which was also
the most used IP address in the Kik messages between V1 and Sarah.

14. Additional investigation into the phone number 813-xxx-1190 revealed |
that it was associated with a business called “Bits and Bytes Technology Repair
LLC.” The State of Florida, Division of Corporations lists the principal address for
Bits and Bytes Technology Repair LLC as of March 29, 2019, as 2204 Elise Marie
Drive, Seffner, Florida 33584. The authorized person detailed in the filing with the
Division of Corporations is Jesus M. Rivera, Jr. (RIVERA).

15. Law enforcement conducted a query of the State of Florida, Driver and
Vehicle Information Database (DAVID) for the Seffner, Florida address and
identified the following persons that have the address registered to them:

RIVERA

Born, 02/18/1993
Case 8:20-cr-00019-SCB-AEP Document 1 Filed 12/18/19 Page 10 of 13 PagelD 10

FLDL# R160-433-93-058-0
SSAN XXX-XX-0711

J.R.T.

Born, 01/18/1969

FLDL# R163-433-69-018-0

SSAN XXX-XX-0220
Based on the aforementioned information, I concluded that RIVERA is both Sarah
and Jesus. I also concluded RIVERA lives and works at the Seffner, Florida address.

RIVERA’s Ongoing Attempts to Contact V1

16. As previously stated above, in or around October 2019, law
enforcement obtained consent to assume V1’s Kik identity. Since that time, law
enforcement has monitored V1’s Kik account.

17. As recently as on or about December 9, 2019, Sarah has attempted to
contact V1, which I believe is RIVERA. Law enforcement responded to RIVERA,

pretending to be V1. The following is a portion of that communication:

e RIVERA: I imagined you walking in and licking my pussy then
getting on the bed and rub our pussies together

e V1: That sounds like a good dream

e RIVERA: I want to see your pussy baby

e RIVERA: Babe

e V1: Sorry I haven’t been feeling well at all

e RIVERA: Oh okay
Case 8:20-cr-00019-SCB-AEP Document 1 Filed 12/18/19 Page 11 of 13 PagelD 11

RIVERA’s Previous Contact with Law Enforcement

18. Inor around December 2017, law enforcement began a separate
investigation into RIVERA and his possible possession of child pornography.

19. As part of that investigation, law enforcement made contact with
RIVERA at his residence in or around January 2019. At the time, RIVERA denied
possessing child pornography and stated his belief that a previous roommate at the
residence was the likely target.

20. | RIVERA also stated to law enforcement the internet at the residence
was registered to his business, “Bits and Bytes” and that RIVERA was the account
holder. RIVERA further stated that he operates a computer repair business from his
residence and that he has multiple computers, including a server inside his residence.

21. Nocriminal charges resulted from this previous investigation,

Search Warrant Execution

22. Onor about December 18, 2019, law enforcement executed a search
warrant at 2204 Elise Marie Drive, Seffner, Florida 33584. Multiple electronic
devices were seized, including a Dell laptop, located on RIVERA’s bed. |

23. A forensic preview was conducted. On the device, law enforcement
recovered approximately 200 images and 100 videos depicting child pornography.

| Two of the images are described as:

e ‘An unclothed minor female, approximately eight to 10 years old,
with a dog collar around her neck, her feet bound in leather straps

10
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 12 of 13 PageID 12

and elevated about her head. The minor female’s vagina is visible in
the image, and displayed in a lewd or lascivious manner.

e A unclothed minor female, approximately 10 to 12 years old, being
vaginally penetrated by an adult female with a device attached to the
adult female’s waist.

24. RIVERA was interviewed and made several admissions, to include the
following:

e RIVERA acknowledged creation, control, and use of the Kik
account with username sweetsarah72111. RIVERA further
acknowledged that he used this Kik account to have sexual
conversations with various minors online, between the ages of 14
and 16. RIVERA also admitted that during these conversations, he
requested and received images and videos depicting child
pornography from minors.

e RIVERA reviewed a portion of the communications between
RIVERA and V1. RIVERA acknowledged that he in fact
participated in the communications as sweetsarah7211.

11
Case 8:20-cr-00019-SCB-AEP Document1 Filed 12/18/19 Page 13 of 13 PageID 13

CONCLUSION
30. Based on the foregoing, probable cause exists to charge RIVERA with

production of child pornography and possession of child pornography, in violation of

18 U.S.C. §§ 2251(a), 2252(a)(4)(B). =

Steven Towe, Special Agent
Homeland Security Investigations

Sworn,and subscribed before me
this day of December, 2019.

nt

AMANDA A. SANSONE
United States Magistrate Judge

12
